DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the thick steel plate has properties in which impact toughness and tensile strength are retained even after normalizing”, which renders the claim indefinite. Firstly, it is unclear what “properties” are being referred to. For example, are the “properties” impact toughness and tensile strength, or are they other properties all together? Secondly, it is unclear what “retained” means with respect to the impact toughness and tensile strength after normalizing. Are the impact toughness and tensile strength required to have the exact same readings after normalizing, or is there a range for what is considered “retained”?
Claims 2-3 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Park et al. (KR-20090069871-A, see machine translation unless otherwise noted, hereinafter Park).
Regarding claim 1, Park teaches a high strength structural steel excellent in low temperature toughness (pg. 1, lines 16-17) and the thickness range of the hot-rolled sheet material can be freely determined (pg. 8, lines 298-299), which reads on a thick steel plate. Park further teaches producing the steel from a broad range composition (pg. 2, lines 69-73 and 78-79) which overlaps the claimed ranges of C, Si, V, and Fe and impurities; encompasses the claimed ranges of Mn, and Nb; is within the claimed range of S; and is the same as the claimed range of P. 
Park further teaches a structure composed of fine polygonal ferrite is 70 to 95%, and the area fraction of the pearlite or degenerated pearlite is 5 to 30% (pg 2, lines 76-78) which encompasses the claimed ranges of ferrite and pearlite.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.



 In the table below, a summary of the instant claim 1 and the broad range of Park are presented.
 
Instant Claim 1
Park Broad Range
Composition (wt.%):
C
0.02 to 0.10
0.03 to 0.18
Mn
0.6 to 1.7
0.3 to 2.5
Si
0.5 or less (excluding 0)
0.01 to 0.8
P
0.02 or less
0.02 or less
S
0.015 or less
not more than 0.01
Nb
0.005 to 0.05
0.005 to 0.1
V
0.005 to 0.07
0.02 to 0.2
Fe and inevitable impurities
Balance
Balance
Microstructure (%):
Ferrite
85 to 95 
70 to 95
Pearlite 
5 to 15
5 to 30


Park further teaches a structure composed of ferrite having an average grain size of 5 μm or less (pg. 2, lines 75). Note an ASTM grain size number of 7 corresponds to 30 µm and 8 corresponds to 22 µm, a values of 7.5 or more of ASTM grain size number would correspond to a range of approximately 26 µm or less. The average ferrite grain size of 5 µm or less of Park fully meets the claim limitation.
Park teaches minimizing P and S to maximize impact toughness (pg. 5, lines 181-187). However, Park is silent on impact toughness measured by Chapry impact testing in Joules at a temperature of -60 °C. Furthermore, Park is silent to having properties in which impact toughness and tensile strength are retained even after normalizing. However the composition and microstructure of Park overlaps the claimed ranges. The steel that is obvious over Park, with the same composition and microstructure as claimed would be reasonably expected to have had the same properties. A substantially similar steel with the same composition and microstructure would be reasonably expected to have had the same properties. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Furthermore, Park teaches a method of manufacturing its steel comprising reheating a steel slab at a temperature of 1000-1300°C (Abstract, pg. 7 lines 273-274), finish rolling with a start temperature of 1000°C or less, and ending the finishing rolling at a temperature between Ar3 and Ae3 (pg. 8 line 305, pg. 9 lines 332-333). This process is substantially similar to that described in p. 3 ln. 12-19 of the instant specification, which comprises reheating a slab at 1100°C or higher and finish rolling at a temperature of 850-910°C. 
Thus, as Park discloses a steel with an overlapping composition and microstructure, as well as a substantially similar process of making, one of ordinary skill in the art would expect the steel of Park to have an impact toughness of 300J or more at -60°C and have properties in which impact toughness and tensile strength are retained even after normalizing. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 1, Examiner notes that the limitation “wherein the thick steel sheet is manufactured by a method comprising: reheating a steel slab and finishing hot-rolling the reheated steel slab at a temperature of 880-910°C” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. The process limitations recited in claim 1 imply that the produced created by such a process is a thick steel plate having the properties recited in claim 1, which is rendered obvious in view of Park, as discussed in detail above. Furthermore, Park teaches a process comprising reheating (Abstract, pg. 7 lines 273-274) and finish rolling with a start temperature of 1000°C or less, and ending the finishing rolling at a temperature between Ar3 and Ae3 (pg. 8 line 305, pg. 9 lines 332-333), which overlaps with 880-910°C.
Regarding claim 2, Park further teaches steel composition can have 0.05-1.0 wt.% Cr and 0.01 to 2.0 wt.% Ni (pg. 2, lines 78-79) which overlaps the limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 3, Park further teaches steel composition has 0.005 to 0.1 wt.% Ti (pg. 2, line 72) which encompasses the limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Terminal Disclaimer
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/061,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/471,299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/472,556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the previous the previous 35 U.S.C. 103 rejection over Ishikawa (US 2012/0031532) are not found persuasive. However, the previous 35 U.S.C. 103 rejection over Ishikawa is withdrawn in the interest of compact prosecution in favor of Park (KR-20090069871), which is considered to be the better prior art reference.
Applicant argues with respect to the prior art rejection over Park that Park teaches a finishing hot rolling temperature of Ar3 to Ae3, which is explicitly less than 880°C, and notes that this range in the inventive examples of Park is within the range of 722 to 849°C, which is below 880°C. Applicant argues that thus, one of ordinary skill in the art would not have expected Park to have an impact toughness of 300J or more at -60°C and properties in which impact toughness and tensile strength are retained even after normalizing, as required by claim 1. Applicant further notes that Table 4 of the instant specification shows that there is no difference in the properties before and after normalizing heat treatment. These examples were all finish rolled at 880°C.
In response, Examiner notes that claim 1 is a product claim, not a method claim, and further notes that the claim 1 limitation “wherein the thick steel sheet is manufactured by a method comprising: reheating a steel slab and finishing hot-rolling the reheated steel slab at a temperature of 880-910°C” is a product-by-process limitation. The instant specification (e.g., p. 3 ln. 12-19) states that a finish rolling temperature of 850-910°C is sufficient to achieve the claimed properties. Park teaches finish rolling with a start temperature of 1000°C or less, and ending the finishing rolling at a temperature between Ar3 and Ae3 (pg. 8 line 305, pg. 9 lines 332-333), which overlaps with 850-910°C as well as 880-910°C. Thus, as Park discloses a steel with an overlapping composition and microstructure, as well as a substantially similar process of making as discussed above, one of ordinary skill in the art would expect the steel of Park to have the aforementioned properties of claim 1. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Although the inventive examples of Park have Ae3 only as high as 849°C, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). In this case, the specific examples of Park do not constitute a teaching away from the broader disclosure of Park. Even in a case where Park merely discloses an upper range of 849°C, 849°C is so close to the range of 850-910°C recited in the instant specification that one of ordinary skill in the art would expect the same properties to result.
In response to what appears to be allegations of criticality /unexpected results, Examiner notes that the cited examples do not provide sufficient evidence to demonstrate criticality of the finish rolling temperature range of 880-910. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” Since Applicant has not provided data commensurate in scope with the claims, Applicant's argument is not found convincing. For example, Examiner notes that Applicant has only provided examples that were finish rolled at 880°C. Applicant has provided no evidence that a finish rolling temperature of below 880°C and a finish rolling temperature above 910°C would not result in the claimed properties. In addition, Examiner notes that the data in Table 4 suggests there is a difference in tensile strength and/or impact toughness in the inventive examples despite being finish rolled at 880°C. For example, Inventive Steel 1 (20mmt) had a 7 MPa lower tensile strength after normalizing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734